Title: To James Madison from Robert Williams, 14 September 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 14 September 1805, Washington, Mississippi Territory. “The enclosed affidavits marked No, 1 to 11 inclusive will inform you of some outrages committed within this Territory by two Spanish parties. The letters marked No. 1. to 5 and an Order to Colo Ellis will inform you of the steps which I have thought it advisable to take. The Messenger with my letter to Governor Grand Pré has not returned altho he was requested and undertook to be back by this Morning. I have not rec’d any answer to my dispatch to you on this subject of the 14th of June [not found].
          “If Sir I am to risque any thing on this occasion it shall be in the defence of the liberties and the property of the Citizens and in the support of the Honor and Independence of my Government. And I hope the measures taken and advised by me will not be found adverse to the views of the Executive or to the Interest of the United States.”
         